445 F.2d 1399
Angela Ching-Yee CHAN, Petitioner,v.George K. ROSENBERG, District Director, Immigration and Naturalization Service, Respondent.
No. 25959.
United States Court of Appeals, Ninth Circuit.
August 6, 1971.

Appeal from an Order of the United States Board of Immigration Appeals.
Gordon G. Dale (argued), of Gould & Dale, Santa Ana, Cal., for petitioner.
L. Douglas Brown, Asst. U. S. Atty. (argued), Robert L. Meyer, U. S. Atty., Frederick M. Brosio, Jr., Carolyn M. Reynolds, Asst. U. S. Attys., Los Angeles, Cal., Stephen M. Stuffin, INS, San Francisco, Cal., Jozseph Sureck, Director, INS, San Pedro, Cal., John N. Mitchell, Atty. Gen., of U. S., Washington, D. C., for respondent.
Before KOELSCH, DUNIWAY, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Petitioner seeks reversal of the decision of the Board of Immigration Appeals denying her motion to reopen deportation proceedings to enable her to apply for suspension of deportation under 8 U.S.C. § 1254(a) (1). The Board ruled that petitioner, who had remained in the United States in a protected status, had not presented facts excepting her from the doctrine articulated in Matter of Lee (B.I.A. 11 I. & N. Dec. 649).


2
In Asimakopoulos v. I&NS (9th Cir. 1971) 445 F.2d 1362 (No. 26,616, 1971), we overruled Matter of Lee because it conflicted with section 1254(a) (1).


3
The judgment is reversed and the cause remanded for further proceedings not inconsistent with the views expressed in Asimakopoulos.